Citation Nr: 0636438	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a greater initial disability rating for 
degenerative joint disease (DJD) of the right knee, evaluated 
as 10 percent disabling from April 23, 1998; as 20 percent 
disabling from March 16, 2002; and as 40 percent disabling 
from March 30, 2006

2.  Entitlement to a greater initial disability rating for 
degenerative joint disease (DJD) of the left knee, evaluated 
as 10 percent disabling from April 23, 1998; as 20 percent 
disabling from March 16, 2002; and as 40 percent disabling 
from March 30, 2006


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in St. Petersburg, Florida that granted service 
connection for degenerative joint disease of the left and 
right knees and evaluated both as 10 percent disabling, 
effective April 23, 1998.  In an April 2004 decision the RO 
increased the veteran's evaluations for each knee to 20 
percent disabling effective March 16, 2002.  In a May 2006 
decision the RO increased the veteran's evaluations for each 
knee to 40 percent disabling effective March 30, 2006.  This 
case returns to the Board following a remand to the RO in 
December 2005.  


REMAND

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board 
to insure compliance with remand instructions constitutes 
error and warrants the vacating of a subsequent Board 
decision. Id. 

The Board's December 2005 remand included an instruction to 
the RO to request a VA joints examination to determine the 
current nature and severity of the chronic manifestations of 
the veteran's bilateral knee disability to include any 
limitation of motion and instability that may be present.  
Review of the March 2006 VA joints examination report shows 
that, although the examiner conducted the requested 
limitation of motion tests, he failed express the results of 
these tests in accordance with the scale established in 
Diagnostic Codes 5260 and 5261 at 38 C.F.R. § 4.71a (2006).  
Therefore, pursuant to Stegall, the case must be remanded for 
compliance with the December 2005 Board remand.    

Accordingly, the case is REMANDED for the following action:

1.  As the record reflects that the 
veteran has been receiving continuing 
treatment at the VA Outpatient Clinic in 
Orlando, Florida during the pendency of 
this appeal, the RO should ensure that 
that any treatment records from this 
facility not currently in the claims file 
are obtained and associated with the file.    

2.  Upon receipt of any additional 
records, the RO should arrange for the 
veteran to be scheduled for a VA joints 
examination to determine the current 
severity of his service-connected 
bilateral degenerative joint disease (DJD) 
of the knees.  The claims folder must be 
made available to the examiner for review 
for the examination and the examination 
report must indicate whether such review 
was accomplished.

The examination must include range of 
motion studies, X-rays, and any other test 
or study deemed necessary by the examiner.  
The range of motion studies must comply 
with the scale established in Diagnostic 
Codes 5260 and 5261 at 38 C.F.R. § 4.71a 
(2006).  The examiner is asked to identify 
and describe any additional functional 
loss the veteran may have sustained by 
virtue of other factors such as weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If feasible, the examiner should 
portray any additional functional 
limitation of either knee due to these 
factors in terms of degrees of additional 
loss of motion.  If there is no evidence 
of any of the above factors on 
examination, the examiner should so state. 

3.  The RO should advise the veteran that 
failure to report for a scheduled VA 
examination without good cause may have 
adverse consequences for his claim.

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



